Citation Nr: 0932186	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of the severance of compensation for residuals 
of status post right hemicolectomy secondary to bowel 
perforation from colonoscopy with status post ventral hernia 
repair and scar pursuant to the provisions of 38 U.S.C.A. 
§ 1151 effective September 1, 2006.

2.  Entitlement to an increased rating for a scar, status 
post right hemicolectomy secondary to bowel perforation from 
colonoscopy with status post ventral hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina dated in June 2005 and June 2006.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2009.  


FINDINGS OF FACT

1.  The evidence of record establishes that the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of status post right hemicolectomy secondary to 
bowel perforation from colonoscopy with status post ventral 
hernia repair and scar was clearly and unmistakably 
erroneous.



2.  VA regulations prohibit a retroactive increase for 
residuals of status post right hemicolectomy secondary to 
bowel perforation from colonoscopy with status post ventral 
hernia repair and scar after basic entitlement has been 
terminated, such as by severance of service connection.


CONCLUSIONS OF LAW

1.  The severance of the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status post 
right hemicolectomy secondary to bowel perforation from 
colonoscopy with status post ventral hernia repair and scar 
was proper.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105(d), 3.326(a) (2008).

2.  There is no legal basis for a retroactive increase after 
proper severance of service connection for residuals of 
status post right hemicolectomy secondary to bowel 
perforation from colonoscopy with status post ventral hernia 
repair and scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.400(o) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Whereas here, when an award is to be adversely affected by 
way of severance, the issue does not arise from a claimant's 
application for benefits.  In this case, the RO proposed to 
sever the § 1151 benefits because it determined that a prior 
award was based on clear and unmistakable error (CUE).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to issues involving 
CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001)).  Instead, other notice and due process provisions 
are applicable under this scenario.  See 38 C.F.R. § 3.103 
(2007); see also VAOPGCPREC 13-96 (Nov. 25, 1996) (commenting 
on the notice requirements when terminating benefits under 38 
U.S.C.A. § 1151).

In cases where entitlement to benefits under 38 U.S.C.A. § 
1151 are to be severed or terminated, VA is required to 
provide the Veteran with notice of the proposed termination 
and a period of 60 days in which to submit evidence to show 
that the action should not be taken.  See 38 C.F.R. § 
3.103(b)(2).  Additionally, the Veteran has the right to 
request a hearing.  See 38 C.F.R. § 3.103(c).

In this case, the RO sent a February 2006 notice letter to 
the Veteran with a copy of the decision proposing the 
severance of § 1151 benefits.  The Veteran was told that he 
had 60 days to provide additional evidence.  He was also told 
that he could request a personal hearing.  Therefore, the RO 
provided sufficient notice to the Veteran regarding the 
adverse action and allowed for the Veteran to show that the 
action should not be taken.  The RO thereafter effectuated 
the severance of 38 U.S.C.A. § 1151 compensation benefits. 

With regard to the increased rating claim, VA's General 
Counsel has held that the notice and assistance requirements 
of the VCAA are not applicable where there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 
Fed. Reg. 59989 (2004).

Similarly the Court has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Moreover, the Veteran was informed in a June 2006 statement 
of the case (SOC) and October 2007 supplemental statement of 
the case (SSOC) that VA regulations prohibit retroactive 
increase or additional benefit after basic entitlement has 
been terminated, such as by severance of service connection.  

II.  Severance

By an October 2004 rating decision, the Veteran was awarded 
compensation benefits for residuals of status post right 
hemicolectomy secondary to bowel perforation from colonoscopy 
under the provisions of 38 U.S.C.A. § 1151.  At that time, 
benefits were awarded in the same manner as if such 
additional disability were service-connected where a Veteran 
suffered any disability which results from VA 
hospitalization, medical or surgical treatment, or vocational 
rehabilitation, or as the result of having submitted to a VA 
medical examination.  

In this case, the Veteran was admitted to the VA Medical 
Center (VAMC) in Asheville, North Carolina for severe 
hypochromic microcytic anemia on June 11, 2004.  He underwent 
a colonoscopy on June 17, 2004.  On June 18, 2004, a computed 
tomography (CT) scan revealed free air within the peritoneal 
cavity and some levels of free air under the liver and in the 
right lower quadrant.  The Veteran underwent exploratory 
laparotomy and right hemicolectomy on June 19, 2004, which 
was complicated by cirrhosis and portal hypertension.  The 
Veteran was reported to have done well throughout his 
hospital course except for copious amounts of drainage from 
the abdominal incision believed to be secondary to cirrhosis.  
His diet was tolerated well and he continued to progress 
well.   By the time of his discharge the abdominal discharge 
had decreased significantly.  The Veteran was discharged on 
June 20, 2004, with a diagnosis of status post right 
hemicolectomy secondary to bowel perforation from 
colonoscopy.  The Veteran subsequently developed an 
incisional (ventral) hernia which was repaired on September 
20, 2004.    No complications of surgery were reported.  

In February 2006, the RO proposed to sever the Veteran's 38 
U.S.C.A. § 1151 compensation benefits on the grounds of CUE.  
The RO found that the October 2004 rating decision did not 
apply the proper legal standard and insufficient evidence was 
used to grant the benefit.  Later in February 2006, the 
Veteran was sent a letter advising him of the proposed 
action.  By a June 2006 decision, the RO effectuated the 
severance of 38 U.S.C.A. § 1151 compensation benefits.

The RO determined that the award of compensation benefits to 
the Veteran under the provisions of 38 U.S.C.A. § 1151 for 
residuals of status post right hemicolectomy secondary to 
bowel perforation from colonoscopy was clearly and 
unmistakably erroneous.  That is, the RO found that the 
October 2004 rating decision did not apply the proper legal 
standard because the decision merely found that compensation 
was payable for additional disability resulting from VA 
medical treatment without regard to whether the proximate 
cause of that additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the part of the Department; or 
an event not reasonably foreseeable

In the February 2006 decision the RO further indicated that 
the necessary development to determine whether the Veteran 
was entitled to benefits under the correct standard of 
38 U.S.C.A. § 1151 was not performed at the time of the 
October 2004 rating decision which granted the Veteran 
benefits.  An opinion was therefore obtained from the 
Asheville VAMC to determine whether the Veteran suffered 
additional disability caused by VA surgical treatment and 
whether the proximate cause of the disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of the 
Department in furnishing the treatment; or an event not 
reasonably foreseeable.  

In a December 2005 opinion the Chief of Thoracic Surgery at 
the Asheville VAMC reviewed the Veteran's case and determined 
that there was no evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or any other instance of 
fault by VA in the furnishing of hospital care, nor was there 
an event not reasonably foreseeable or willful misconduct on 
the part of the Veteran.  The physician indicated that the 
Veteran underwent a colonoscopy on June 17, 2004, for anemia 
and thrombocytopenia.  Upper endoscopy revealed esophageal 
varices felt to be secondary to liver cirrhosis and portal 
hypertension.  Colonoscopy did not reveal a source for the 
Veteran's anemia, but the examiner said the Veteran may had 
upper gastrointestinal (GI) bleeding.  On June 18, 2004, a CT 
scan revealed free air within the peritoneal cavity and also 
some levels of free air under the liver and in the right 
lower quadrant.  The Veteran subsequently underwent a right 
colectomy for a cecal perforation on June 18, 2004, and the 
pathology did not show a perforation but full thickness 
necrosis of the bowel wall secondary to colitis.  The Veteran 
subsequently developed congestive heart failure and pulmonary 
edema after surgery and two ventral hernias which were 
repaired in September 2004 and June 2005.  

The Veteran testified at a Travel Board hearing in March 
2009.  He indicated that the day of his colonoscopy he was 
informed that he needed emergency surgery following his 
colonoscopy because there was a tear or a burn.  He said he 
flatlined because he received too much anesthesia and was 
brought back to life.  He testified that he also had a scar 
that was over twelve inches long which was tender and sore 
and made it hard to sleep.  He said he had to have a portion 
of his bowel removed because of colitis and thickening of the 
bowel.  He said he had residual issues from the removal of 
his bowel.  The Veteran indicated that the colonoscopy was a 
routine procedure which led to current intestinal problems.  
He indicated that his problem was mostly a urinary issue but 
that he also threw up and had to have a bowel movement if he 
ate too much.  He said he had to change his diet and cut 
alcohol out of his diet.  He said he wear pads for fecal 
leakage.  He indicated that he did not have any problems with 
going to the bathroom prior to his colonoscopy.  He testified 
that he can no longer work following his colonoscopy and 
surgical repair of hernias.  

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.

According to the Court, CUE is a very specific and rare kind 
of error.  CUE is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The error must be undebatable and of the sort that, 
had it not been made, the outcome would have been manifestly 
changed at the time it was made.  A determination that there 
was CUE must be based on the record and law that existed at 
the time of the action in question.  Russell v. Principi, 3 
Vet. App. 310, 313-14(1992); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
In fact, § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection."  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

The pertinent portion of 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability or death of a Veteran in the same manner as if 
such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary and the proximate cause of disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

In this case, the Veteran's benefits under the provision of 
38 U.S.C.A. § 1151 were properly severed.  When the RO 
granted compensation under the provisions of 38 U.S.C.A. 
§ 1151 the RO did not apply the correct legal standard.  The 
RO indicated that compensation was payable for any disability 
which results from VA hospitalization, medical or surgical 
treatment, or vocational rehabilitation, or as the result of 
having submitted to a VA medical examination.  In fact, as 
noted, the proper legal standard is that compensation is for 
a qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary and the proximate cause of disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  

Merely showing that the Veteran suffered a perforated colon 
resulting from a colonoscopy does not meet the threshold for 
a grant of benefits under  38 U.S.C.A. § 1151 and the 
evidence does not suggest that the proximate cause of the 
Veteran's disability was negligence, lack of proper skill, 
error in judgment, or similar instances of fault.   Moreover, 
a surgical pathology report dated in June 2004 reveals that 
no gross perforation [of the colon] was identified.  
Transmural necrosis of the large bowel was noted to be 
present focally which could have accounted for leakage of 
bowel content.  Furthermore, the Chief of Thoracic Surgery in 
the December 2005 opinion determined that there was no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or any other instance of fault by VA in 
the furnishing of hospital care, nor was there an event not 
reasonably foreseeable or willful misconduct on the part of 
the Veteran.  

The Board has considered the Veteran's own lay contention 
that he sustained additional disability due to negligence or 
carelessness on the part of VA.  In this regard, the Board 
notes that there are instances in which lay testimony can 
constitute probative evidence supporting a claim for 
compensation.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony can point to a continuity of 
symptomatology.  However, the Board finds that a lay person 
is not be competent to offer an opinion on matters clearly 
requiring medical expertise, such as those at issue in this 
case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, for the reasons stated above, the record 
establishes that the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status post 
right hemicolectomy secondary to bowel perforation from 
colonoscopy was clearly and unmistakably erroneous.  
Consequently, the Board concludes that the severance of the 
award of compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of status post right hemicolectomy 
secondary to bowel perforation from colonoscopy effective 
September 1, 2006, was proper.


B.  Increased Rating

The Veteran claims that his residuals of status post right 
hemicolectomy secondary to bowel perforation from colonoscopy 
with status post ventral hernia repair and scar warrants a 
higher rating.  

The Veteran was granted compensation benefits for residuals 
of status post right hemicolectomy secondary to bowel 
perforation from colonoscopy with status post ventral hernia 
repair and scar under the provisions of 38 U.S.C.A. § 1151 
effective July 16, 2004.  At that time a noncompensable 
evaluation was assigned under Diagnostic Code 7328.  
38 C.F.R. § 4.114.  

The Veteran subsequently underwent a ventral hernia repair in 
September 2004.  He was awarded a 100 percent rating 
effective September 20, 2004, based on surgical or other 
treatment necessitating convalescence under the provisions of 
38 C.F.R. § 4.30.  Thereafter, a 20 percent rating was 
assigned from December 1, 2004 until June 30, 2005, under 
Diagnostic Codes 7339-7329.  38 C.F.R. § 4.114.  The Veteran 
underwent a second ventral hernia repair in June 2005.  A 
noncompensable rating was assigned effective July 1, 2005, 
the first day of the month following the second ventral 
hernia repair.  Consideration was given for a temporary total 
evaluation following the June 2005 ventral hernia repair 
surgery but there was no indication that the Veteran's 
condition warranted a convalescence period of thirty days or 
more following his surgery.  

As noted above, the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status post 
right hemicolectomy secondary to bowel perforation from 
colonoscopy with status post ventral hernia repair and scar 
was properly severed effective September 1, 2006.  As service 
connection for residuals of status post right hemicolectomy 
secondary to bowel perforation from colonoscopy with status 
post ventral hernia repair and scar was clearly and 
unmistakably erroneous, under 38 C.F.R. § 3.400(o), a 
retroactive increase will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  

The law is dispositive as it prohibits a retroactive increase 
once basic entitlement has been terminated.  Accordingly, the 
Board finds that the Veteran lacks entitlement under the law 
for the claim for increase for residuals of status post right 
hemicolectomy secondary to bowel perforation from colonoscopy 
with status post ventral hernia repair and scar, in which 
service connection for the disability has been properly 
severed, and the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Severance of compensation for residuals of status post right 
hemicolectomy secondary to bowel perforation from colonoscopy 
with status post ventral hernia repair and scar pursuant to 
the provisions of 38 U.S.C.A. § 1151 effective September 1, 
2006, was proper.

Entitlement to an increased rating for a scar, status post 
right hemicolectomy secondary to bowel perforation from 
colonoscopy with status post ventral hernia repair is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


